Citation Nr: 0115279	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-23 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee



THE ISSUE

Entitlement to restoration of a 40 percent evaluation 
assigned for lumbosacral strain, currently evaluated as 20 
percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to September 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 RO decision which 
reduced the evaluation for the veteran's service-connected 
lumbar spine disability from 40 percent to 20 percent 
disabling.  


FINDINGS OF FACT

1.  At the time of the reduction, effective in October 2000, 
the 40 percent evaluation for his service-connected 
lumbosacral strain had been in effect since April 1996, less 
than five years.  Service connection was originally granted 
for a lumbosacral strain with arthritis.  That 
characterization has continued although there is little 
confirmatory x-ray evidence that arthritis currently exists.

2.  At the time of the reduction, the veteran's low back 
disability was manifested by subjective complaints of pain, 
moderate limitation of motion, and no paravertebral 
tenderness.  There was no clinical evidence of muscle spasm 
on extreme forward bending and no unilateral loss of lateral 
spine motion in a standing position, listing of the whole 
spine to the opposite side, no positive Goldthwait's sign, no 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, no 
narrowing or irregularity of the joint space, or abnormal 
mobility on forced motion attributable to the service-
connected low back disability; severe symptoms were not 
shown.  


CONCLUSION OF LAW

The criteria for restoration of a 40 percent evaluation for a 
low back disability have not been met.  38 U.S.C.A. 
§ 1155(West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. §§ 5102-7); 38 C.F.R. §§ 3.105(e), 3.344, Part 4, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Codes 
5292, 5293, 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's disagreement with a 
decision by the RO to reduce the rating assigned to his 
service-connected low back disability from 40 percent to 20 
percent disabling.  The veteran contends that his low back 
symptoms more closely approximate the requirements for a 40 
percent rating, or more, and that it was improper to reduce 
his disability rating.  The veteran has not alleged that any 
records of probative value pertaining to his low back 
disability may be obtained, which have not already been 
requested by the VA or associated with his claims folder.  
There are current examination reports on file and outpatient 
records requested have been received.  The Board accordingly 
finds that the duty to assist, as mandated by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7), has been 
satisfied.  He has been notified for the reasons of the 
action taken, and has been notified of evidence needed to 
support his claim.  Furthermore, the Board finds that the RO 
satisfied the procedural requirements for rating reductions, 
set forth in 38 C.F.R. § 3.105(e) and (h), regarding notice 
and an opportunity for a predetermination hearing.  Thus, 
there is not outstanding duty to assist to be performed.

The relevant VA regulations provide that where reduction in 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e) (2000).  
Furthermore, the regulations provide that the veteran is to 
be notified of the contemplated action (reduction or 
discontinuance) and given detailed reasons therefore, and is 
to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  The veteran is also to be 
informed that he/she may request a predetermination hearing, 
provided that the VA receives the request within 30 days from 
the date of the notice.  If additional evidence is not 
received within the 60 day period and no hearing is 
requested, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
veteran expires.  38 C.F.R. §§ 3.105(e), (h) (2000).  

In the instant case, the Board finds that the RO provided the 
veteran with appropriate notice of the proposed reduction of 
his low back disability.  Specifically, the RO issued a 
rating decision in June 1999 proposing the reduction in the 
veteran's 40 percent disability evaluation for a low back 
disorder, and he was notified of the proposed action by 
letter dated June 29, 1999.  This notification included 
informing the veteran of his right to submit additional 
evidence and attend a hearing.  He submitted a notice of 
disagreement but did not request a predetermination hearing.  
The proposed reduction was effectuated in an August 2000 
rating decision, made effective November 1, 2000.  Therefore, 
the Board determines that the RO's reduction of the 
evaluation of the veteran's lumbosacral strain was 
procedurally in accordance with the provisions of 38 C.F.R. 
§ 3.105.  The question that remains is whether the evidence 
on which the reduction was based supported the reduction.  

According to the law, in order for the VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 38 
C.F.R. § 3.344(a) and (b) must be satisfied.  38 C.F.R. 
§ 3.344(c).  The duration of a rating is measured from the 
effective date assigned that rating until the effective date 
of the actual reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  However, for disability ratings in effect 
for less than 5 years, as in the present case, the provisions 
of 38 C.F.R. § 3.344(a) and (b) are not applicable.  

The Court held in Brown, that based on 38 C.F.R. § 4.13, in 
any rating reduction case, it must be ascertained, based upon 
a review of the entire recorded history of the condition, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  See Brown, 
5 Vet. App. at 420-421.  Additionally, in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but that 
such improvement reflects improvement in ability to function 
under ordinary conditions of life and work.  Id., see 38 
C.F.R. §§ 4.2, 4.10.  Furthermore, a claim as to whether a 
rating reduction was proper must be resolved in the veteran's 
favor unless the Board concludes that the preponderance of 
the evidence weighs against the claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990).  The Board notes that a 
rating reduction case is not a rating increase case. See 
Brown, 5 Vet. App. at 420-421; Peyton v. Derwinski, 1 Vet. 
App. 282, 286 (1991).  

Historically, service connection was established for 
lumbosacral strain by a March 1971 rating decision with a 10 
percent evaluation.  The evaluation for his low back 
disability was increased to 20 percent disabling in an April 
1974 RO decision.  The veteran underwent a VA examination in 
September 1996.  Findings included a positive straight leg 
raising test on the left at 30 degrees, tenderness on 
palpation of the spine and radiculopathy on the left to the 
toes.  Range of motion testing reflected 15 degrees of 
flexion and extension in the lumbar spine.  Full rotation 
with some difficulty, secondary to muscle spasm was present 
laterally.  The diagnostic assessment was degenerative joint 
disease of the lower thoracic, upper lumbar spine by history.  
VA medical records dated December 1992 to July 1996 generally 
show periodic treatment for chronic low back pain.  
Polyarthritis was noted in many of the records.  An August 
1994 X-ray study shows degenerative changes of the 
lumbosacral spine.  In an October 1996 decision, a 40 percent 
increased rating was established for his low back disability.  

In September 1998, the veteran filed a claim for an increased 
rating for his low back disability.  The RO subsequently 
proposed to reduce the evaluation for the veteran's 
disability by rating decision dated in June 1999 on the basis 
that the evidence did not justify a 40 percent disability 
rating.  

The Board stresses that this analysis is based on a rating 
reduction, rather than an increased rating.  See Dofflemyer 
v. Derwinski, 2 Vet. App. 277 (1992).  Nonetheless, the Board 
finds that the examination which formed the basis of the 
reduction was as full and complete as the examination which 
formed the basis for the original grant.  Further, the 
medical evidence indicates that while there has been periodic 
treatment for his low back disability, the veteran's low back 
disability appears to be stable.  

For purposes of evaluating the propriety of the reduction, 
the Board notes that the veteran's service-connected lumbar 
muscle strain disability is evaluated under DC 5295.  Under 
DC 5295, a noncompensable evaluation is warranted upon a 
showing of slight lumbosacral strain with subjective symptoms 
only, while a 10 percent evaluation may be assigned with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent 
evaluation, the highest awarded under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, DC 5295 (2000).  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation under DC 5292.  A 20 
percent evaluation requires moderate limitation of motion; 
while a 40 percent evaluation, the highest given under this 
code, requires severe limitation of motion.  38 C.F.R. 
§ 4.71a, DC 5292 (2000).  

Under Diagnostic Code 5293, a 20 percent evaluation may be 
assigned for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc), and little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.  

On VA examination in December 1998, the veteran related a 
history of injury to the low back while unloading a ship 
during service.  His current symptoms included pain in the 
central lumbar region and some aching pain in to his legs.  
No sciatic type radiation was noted.  The veteran reported no 
weakness or numbness to the lower extremities.  He said he 
was treated with pain medication and muscle relaxers for his 
low back symptoms.  His pain was worse with activity.  On 
physical examination, mild paresthesia at the L5 level was 
noted.  No paravertebral muscle spasms were shown.  Range of 
motion testing revealed flexion to 60 degrees and extension 
to 30 degrees.  Right and left lateral and rotary bending was 
30 degrees.  No sciatic tenderness was shown.  The veteran 
demonstrated no gross motor, sensory or reflex deficit of 
either lower extremity.  Straight leg raising was positive 
bilaterally for low back pain at 60 degrees.  The diagnosis 
was chronic lumbar and musculoligamentous strain.  The 
examiner noted that the veteran's functional loss due to pain 
was mild.  It was noted that lumbar spine X-ray studies were 
within normal limits.  

VA medical records dated March 1999 to March 2000 primarily 
show treatment for a variety of non-service-connected 
conditions including, hypertension, diabetes mellitus, 
coronary artery disease and multiple joint pain.  Several 
records also note diagnoses of chronic low back pain, 
multiple joint osteoarthritis and degenerative joint disease 
of the back and neck.  These records do not appear, however, 
to contain actual x-ray studies confirming arthritis.  While 
the diagnosis has been carried for some time, x-rays of the 
lumbar spine have been essentially normal.  A March 1999 VA 
prosthetic services record notes that the veteran was issued 
a standard wheelchair due to falls and pain with ambulation 
secondary to osteoarthritis of the knees and degenerative 
joint disease of the spine.  It is noted however that the 
appellant has cardiovascular and diabetic complications that 
other records show have caused difficulty walking.  A 
September 1999 record notes that the veteran complained of 
throbbing pain in the back.  Range of motion testing revealed 
60 degrees of flexion and some decreased external rotation 
with pain.  A January 2000 record shows full flexion of the 
back and good lateral rotation.  

In this regard, the Board notes that the medical evidence 
associated with the claims file at the time of the reduction 
does not reflect that the veteran experienced severe 
lumbosacral strain.  Specifically, while the veteran had some 
limitation of flexion and extension, and there was full 
lateral and rotary range of motion on VA examination.  No 
paravertebral muscle spasms were shown.  Recent VA outpatient 
treatment records note a history of chronic low back pain and 
some limitation of motion; however, no other pertinent 
findings related to the low back are shown.  Thus, it was 
apparent that the veteran no longer warranted a 40 percent 
schedular evaluation for a lumbosacral strain.  Moreover, 
since severe limitation of motion of the lumbar spine is not 
shown, there is no basis for restoration of a 40 percent 
rating under DC 5292.  

It does not appear appropriate to rate the service-connected 
low back disability, classified as lumbosacral strain, under 
Diagnostic Code 5293, since Code 5293 is for rating 
intervertebral disc syndrome.  However, even assuming 
arguendo that Diagnostic Code 5293 applies, the clinical 
evidence does not reveal severe neurologic deficits 
attributable to the service-connected low back disability, 
particularly since no gross motor, sensory or reflex deficit 
of either lower extremity or sciatic type radiation was shown 
in the most recent VA examination.  

While the veteran has reported complaints of pain and the 
clinical evidence of record shows moderate limitation of 
motion, objective symptoms consistent with a 40 percent 
rating are not shown.  Accordingly, in view of the above, the 
Board concludes that the reduction in the disability rating 
for lumbosacral strain from 40 percent to 20 percent was 
proper and the appeal is denied.  Further, as noted, there is 
no basis for assignment of a 40 percent rating.  

Thus, while there is some findings to the contrary, more than 
a 20 percent rating is not shown.  It is indicated that the 
appellant has arthritic changes in the back, but they are not 
confirmed on x-ray.  It has been indicated that he has better 
back motion that at the time the 40 percent rating was 
assigned.  That improved back motion has been shown in 
several of the records over the appeal period, suggesting 
that it was not due just to rest.  

Finally, it is concluded that the bulk of the examination 
reports and other records support the assignment of the 20 
percent rating.  The evidence is not so evenly balanced as to 
give rise to a reasonable doubt.


ORDER
As the reduction in the evaluation for the veteran's 
lumbosacral strain from 40 percent disabling to 20 percent 
was proper, the appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

